ORDER

PER CURIAM.
Sherrod Greenlaw (“Movant”) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. In his appeal, Movant argues that the motion court clearly erred when it failed to find that the attorney, who represented him at his jury trial on the class A felony charge of trafficking in the second degree, rendered ineffective assistance. Movant specifically contends that his trial counsel failed to investigate and obtain medical records for the purpose of admitting them at Movant’s trial.
We have reviewed the briefs of the parties and the record on appeal and find the *436motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).